98-1733.In Mandamus. This cause originated in this court on the filing of a complaint for a writ of mandamus. On October 5,1998, respondent filed a motion for leave to file a reply to relators’ memorandum contra respondent’s motion for judgment on the pleadings. Whereas S.CtPrae.R. XI(4) prohibits a reply to a memorandum opposing a motion,IT IS ORDERED by the court that the motion for leave to file a reply to relators’ memorandum contra respondent’s motion for judgment on the pleadings be, and hereby is, denied.